DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The independent claims recites elements of:
An information collection system comprising one or more autonomous mobile objects and a server apparatus, the autonomous mobile object comprising: 
an imaging unit configured to capture an image; 
a positional information sender configured to acquire positional information and send it to the server apparatus; and 
an operation controller configured to cause the autonomous mobile object to move autonomously on the basis of an operation command; and the server apparatus comprising: 
a commander configured to send the operation command to the autonomous mobile object; 
a receiver configured to receive information relating to an emergency report including information about a target location; and 
a control unit configured to determine a destination where a person or a vehicle moving away from the target location is expected to pass, wherein when the receiver of the server apparatus receives the information relating to the emergency report, the commander sends an emergency operation command to at least one autonomous mobile object that is located in a specific area including the target location, the emergency operation command being a command that causes the autonomous mobile object to proceed to the destination, and the autonomous mobile object sends an image captured according to the emergency operation command to the server apparatus, and wherein the autonomous mobile object shares a location where the person or the vehicle matching specified features is detected, as a new target location, with another autonomous mobile object.
The most remarkable prior arts are Tuukanen et al. (US 10046762), Myslinski (US 2018/0305016), Boykin et al. (US 2018/0050800), and deCharms (US 2014/0368601).
Tuukanen et al. is directed to obtaining information from a plurality of sensors wherein the plurality of sensors are located on a plurality of vehicles; analyzing the obtained information to determine whether at least one vehicle is exposed to risk; and if it is determined that at least one vehicle is exposed to risk, enabling one or more of the plurality of vehicles to activate a defensive mode of operation.
Tuukanen does not teach elements of:
a control unit configured to determine a destination where a person or a vehicle moving away from the target location is expected to pass, wherein when the receiver of the server apparatus receives the information relating to the emergency report, the commander sends an emergency operation command to at least one autonomous mobile object that is located in a specific area including the target location, the emergency operation command being a command that causes the autonomous mobile object to proceed to the destination, and the autonomous mobile object sends an image captured according to the emergency operation command to the server apparatus, and wherein the autonomous mobile object shares a location where the person or the vehicle matching specified features is detected, as a new target location, with another autonomous mobile object.
Myslinski is directed to a fact checking system utilizes social networking information and analyzes and determines the factual accuracy of information and/or characterizes the information by comparing the information with source information. The social networking fact checking system automatically monitors information, processes the information, fact checks the information and/or provides a status of the information, including automatically modifying a web page to include the fact check results. The fact checking system is able to be implemented utilizing a drone device.
Myslinski does not teach elements of:
a control unit configured to determine a destination where a person or a vehicle moving away from the target location is expected to pass, wherein when the receiver of the server apparatus receives the information relating to the emergency report, the commander sends an emergency operation command to at least one autonomous mobile object that is located in a specific area including the target location, the emergency operation command being a command that causes the autonomous mobile object to proceed to the destination, and the autonomous mobile object sends an image captured according to the emergency operation command to the server apparatus, and wherein the autonomous mobile object shares a location where the person or the vehicle matching specified features is detected, as a new target location, with another autonomous mobile object.
Boykin et al. is directed to a system includes an unmanned aerial vehicle (UAV). The UAV may include a camera device configured to capture at least video data; a receiver configured to receive wireless communications; a transmitter configured to transmit wireless communications; storage linked with the camera device, the receiver, and the transmitter and configured to store data captured by the camera device and wireless communications received by the receiver; and a processor linked with and configured to exercise control over the camera device, the receiver, the transmitter, and the storage. The UAV is configured to dock with a docking station mounted on a vehicle. The UAV may have other components such as a microphone and sensors, and may perform various functions such as surveillance, tracking, warning, and data storage, transmission and relay. Associated methods and docking stations are also disclosed.
Boykin et al. does not teach elements of:
a control unit configured to determine a destination where a person or a vehicle moving away from the target location is expected to pass, wherein when the receiver of the server apparatus receives the information relating to the emergency report, the commander sends an emergency operation command to at least one autonomous mobile object that is located in a specific area including the target location, the emergency operation command being a command that causes the autonomous mobile object to proceed to the destination, and the autonomous mobile object sends an image captured according to the emergency operation command to the server apparatus, and wherein the autonomous mobile object shares a location where the person or the vehicle matching specified features is detected, as a new target location, with another autonomous mobile object.
deCharms is directed to a computer-implemented method includes determining a location of a mobile computing device using one or more of a plurality of data sources; communicating, by the mobile computing device, with another computing device as part of a two-way video chat session over a first network connection, the communicating including transmitting the location of the mobile computing device; displaying, as part of the two-way video chat session, real-time video from the other computing device; recording video using one or more cameras that are accessible to the mobile computing device; and transmitting, over a second network connection, the video to a remote storage system for persistent storage.
deCharms does not teach elements of:
a control unit configured to determine a destination where a person or a vehicle moving away from the target location is expected to pass, wherein when the receiver of the server apparatus receives the information relating to the emergency report, the commander sends an emergency operation command to at least one autonomous mobile object that is located in a specific area including the target location, the emergency operation command being a command that causes the autonomous mobile object to proceed to the destination, and the autonomous mobile object sends an image captured according to the emergency operation command to the server apparatus, and wherein the autonomous mobile object shares a location where the person or the vehicle matching specified features is detected, as a new target location, with another autonomous mobile object.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662